                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                BATESVILLE DIVISION


RAYMOND BRIAN NAUMANN                                                                PLAINTIFF


v.                              Case No. 1:19-cv-00092-LPR-BD


AL ROORK, et al.                                                                DEFENDANTS


                                              ORDER

       The Court has received a Recommendation for dismissal of four Doe Defendants from

Magistrate Judge Beth Deere. (Doc. 17).      Mr. Naumann has not filed objections.   After careful

review of the Recommendation, the Court concludes that the Recommendation should be, and

hereby is, approved and adopted as this Court’s findings in all respects.

       The claims against Doe Defendants Terry, Hunter, Jacob, and Mr. Bill are DISMISSED,

without prejudice, for failure to timely serve with process.

       IT IS SO ORDERED this 30th day of January 2020.


                                                          Lee P. Rudofsky
                                                          UNITED STATES DISTRICT JUDGE
